NUMBER 13-09-00047-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

 IN RE: BROWNSVILLE-VALLEY REGIONAL MEDICAL CENTER, INC.


                           On Petition for Writ of Mandamus


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza and Vela
                       Memorandum Opinion Per Curiam1
        Relator, Brownsville-Valley Regional Medical Center, Inc., filed a petition for writ of

mandamus in which it requests that this Court direct respondent, the Honorable Migdalia
Lopez, presiding judge of the 197th District Court of Cameron County, Texas, to vacate the

trial court’s discovery order requiring relator to produce fourteen hospital manuals for

inspection by counsel for real parties in interest, Roberto and Juana Lopez.

        This Court, having examined and fully considered the petition for writ of mandamus

and the response thereto, is of the opinion that relator has not shown itself entitled to the

relief sought and the petition should be denied. See TEX . R. APP. P. 52.8(a). Accordingly,


        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”)
the petition for writ of mandamus is DENIED.


                                                 PER CURIAM


Memorandum Opinion delivered and
filed this the 19th day of February, 2009.




                                             2